UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from       to        Commission file number 001-33493 GREENLIGHT CAPITAL RE, LTD. (Exact name of registrant as specified in its charter) CAYMAN ISLANDS N/A (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 65 MARKET STREET SUITE 1207, CAMANA BAY P.O. BOX 31110 GRAND CAYMAN CAYMAN ISLANDS KY1-1205 (Address of principal executive offices) (Zip code) (345) 943-4573 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subjectto such filing requirements for the past 90 days. Yes x  No o  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o  No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,""accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x  Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o  No x  Class A Ordinary Shares, $0.10 par value 30,196,835 Class B Ordinary Shares, $0.10 par value 6,254,949 (Class) (Outstanding as of July 30, 2010) GREENLIGHT CAPITAL RE, LTD. TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Income for the Three and Six Months Ended June 30, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Shareholders' Equity for the Six Months Ended June 30, 2010 and 2009 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (unaudited) 6 Notes to the Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 30 PART II — OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Removed and Reserved 31 Item 5. Other Information 31 Item 6. Exhibits 31 SIGNATURES Return to table of contents PART I — FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS GREENLIGHT CAPITAL RE, LTD. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2010 and December 31, 2009 (expressed in thousands of U.S. dollars, except per share and share amounts) June 30, (unaudited) December 31, Assets Investments Debt instruments, trading, at fair value $ $ Equity securities, trading, at fair value 649,431 Other investments, at fair value 169,665 Total investments 874,390 Cash and cash equivalents 16,033 Restricted cash and cash equivalents 523,986 Financial contracts receivable, at fair value 17,504 Reinsurance balances receivable 137,920 Loss and loss adjustment expense recoverables 8,950 Deferred acquisition costs, net 45,338 Unearned premiums ceded 5,510 Notes receivable 15,434 Other assets 6,537 Total assets $ $ Liabilities and shareholders’ equity Liabilities Securities sold, not yet purchased, at fair value $ $ Financial contracts payable, at fair value 15,624 Due to prime brokers — Loss and loss adjustment expense reserves 164,747 Unearned premium reserves 164,469 Reinsurance balances payable 32,028 Funds withheld 17,787 Other liabilities Performance compensation payable to related party 518 — Total liabilities 916,338 Shareholders’ equity Preferred share capital (par value $0.10; authorized, 50,000,000; none issued) — — Ordinary share capital (Class A: par value $0.10; authorized, 100,000,000; issued and outstanding, 30,196,835 (2009: 30,063,893); Class B: par value $0.10; authorized, 25,000,000; issued and outstanding, 6,254,949 (2009: 6,254,949) 3,645 Additional paid-in capital 483,327 Non-controlling interest in joint venture 29,471 Retained earnings 218,821 Total shareholders’ equity 735,264 Total liabilities and shareholders’ equity $ $ The accompanying Notes to the Condensed Consolidated Financial Statements are an integral part of the Condensed Consolidated Financial Statements. 3 Return to table of contents GREENLIGHT CAPITAL RE, LTD. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the three andsix months ended June 30, 2010 and 2009 (expressed in thousands of U.S. dollars, except per share and share amounts) Three months endedJune 30, Six months endedJune 30, Revenues Gross premiums written $ Gross premiums ceded ) Net premiums written Change in net unearned premium reserves ) Net premiums earned Net investmentincome Other income (expense), net ) ) Total revenues Expenses Loss and loss adjustment expenses incurred, net Acquisition costs, net General and administrative expenses Total expenses Net income before non-controlling interest and incometax expense Non-controlling interest in income of joint venture ) ) ) Net income before incometax expense Income tax benefit (expense) ) 57 ) ) Net income $ Earnings per share Basic $ Diluted $ Weighted average number of ordinary shares used in the determination of Basic Diluted The accompanying Notes to the Condensed Consolidated Financial Statements are an integral part of the Condensed Consolidated Financial Statements. 4 Return to table of contents GREENLIGHT CAPITAL RE, LTD. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (UNAUDITED) For the six months ended June 30, 2010 and 2009 (expressed in thousands of U.S. dollars) Six months ended June 30, 2010 Six months ended June 30, 2009 Ordinary share capital Balance – beginning of period $ $ Issue of Class A ordinary share capital, net of forfeitures 13 24 Balance – end of period $ $ Additional paid-in capital Balance – beginning of period $ $ Issue of Class A ordinary share capital 32 Share-based compensation expense, net of forfeitures Balance – end of period $ $ Non-controlling interest Balance – beginning of period $ $ Non-controlling interest withdrawal from joint venture ) — Non-controlling interest inincome of joint venture Balance – end of period $ $ Retained earnings Balance – beginning of period $ $ Netincome Balance – end of period $ $ Total shareholders’ equity $ $ The accompanying Notes to the Condensed Consolidated Financial Statements are an integral part of the Condensed Consolidated Financial Statements. 5 Return to table of contents GREENLIGHT CAPITAL RE, LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the six months ended June 30, 2010 and 2009 (expressed in thousands of U.S. dollars) Six months ended June 30, Cash provided by (used in) Operating activities Net income $ 5,261 $ Adjustments to reconcile net income to net cash (used in)provided byoperating activities Net change in unrealized gains and losses on investments and financial contracts ) Net realized gains on investments and financial contracts (13,049 ) ) Foreign exchange gain on restricted cash and cash equivalents (18,730 ) ) Non-controlling interest in income of joint venture 375 Share-based compensationexpense 1,859 Depreciation expense 112 20 Net change in Reinsurance balances receivable (55,172 ) ) Loss and loss adjustment expense recoverables (1,680 ) Deferred acquisition costs, net (10,937 ) ) Unearned premiums ceded 968 ) Other assets (1,895 ) ) Loss and loss adjustment expense reserves 27,387 Unearned premium reserves 45,570 Reinsurance balances payable (2,273 ) Funds withheld 3,076 ) Other liabilities (1,010 ) Performance compensation payable to related party 518 Net cash (used in)provided by operating activities $ ) $ Investing activities Purchases of investments and financial contracts (719,281 ) ) Sales of investments and financial contracts 599,226 Change in due to prime brokers 21,013 — Change in restricted cash and cash equivalents, net 85,615 ) Change innotes receivable, net (10 ) ) Non-controlling interest withdrawal fromjoint venture (1,501 ) — Net cash (used in) provided by investing activities $ (14,938 ) $ Financing activities Net proceeds from exercise of stock options 32 Net cash provided by financing activities $ 32 $ Net (decrease)increase in cash and cash equivalents (15,684 ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ 16,033 $ Supplementary information Interest paid in cash $ 5,504 $ Interest received in cash 3,346 Income tax paid in cash 15 — The accompanying Notes to the Condensed Consolidated Financial Statements are an integral part of the Condensed Consolidated Financial Statements. 6 Return to table of contents GREENLIGHT CAPITAL RE, LTD. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) June 30, 2010 1. GENERAL Greenlight Capital Re, Ltd. ("GLRE") was incorporated as an exempted company under the Companies Law of the Cayman Islands on July 13, 2004. GLRE’s principal wholly-owned subsidiary, Greenlight Reinsurance, Ltd. ("Greenlight Reinsurance"), provides global specialty property and casualty reinsurance. Greenlight Reinsurance has an unrestricted Class "B" insurance license under Section 4(2) of the Cayman Islands Insurance Law. Greenlight Reinsurance commenced underwriting in April 2006. Effective May 30, 2007, GLRE completed an initial public offering of 11,787,500 Class A ordinary shares at $19.00 per share. Concurrently, 2,631,579 Class B ordinary shares of GLRE were sold at $19.00 per share ina private placement offering.On December 9, 2008, Verdant Holding Company, Ltd. ("Verdant"), a wholly owned subsidiary of GLRE, was incorporated in the state of Delaware. The Class A ordinary shares of GLRE are listed on Nasdaq Global Select Market under the symbol "GLRE." As used herein, the "Company" refers collectively to GLRE and its subsidiaries. These unaudited condensed consolidated financial statements are prepared in conformity with accounting principles generally accepted in the United States of America ("U.S. GAAP") and in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP forcomplete consolidated financial statements. These unaudited condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the year ended December 31, 2009. In the opinion of management, these unaudited condensed consolidated financial statements reflect all the normal recurring adjustments considered necessary for a fair presentation of the Company’s financial position and results of operations as of the dates and for the periods presented. The results for the six months ended June 30, 2010 are not necessarily indicative of the results expected for the full year. 2. SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The condensed consolidated financial statements include the accounts of GLRE and the consolidated financial statements of all of its wholly owned subsidiaries. All significant intercompany transactions and balances have been eliminated in consolidation. Use of Estimates The preparation of consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of income and expenses during the period. Actual results could differ from these estimates. Restricted Cash and Cash Equivalents The Company is required to maintain cash and cash equivalents in segregated accounts with prime brokers and swap counterparties. The amount of restricted cash and cash equivalents held by prime brokers is used to support the liability created from securities sold, not yet purchased. Cash and cash equivalents held for the benefit of swap counterparties is used to collateralize the current value of any amounts that may be due to the counterparty under the financial contracts. Loss and Loss Adjustment Expense Reserves and Recoverable The Company establishes reserves for contracts based on estimates of the ultimate cost of all losses, including losses incurred but not reported. These estimated ultimate reserves are based on reports received from ceding companies, industry data, historical experience as well as the Company's own actuarial estimates. These estimates are reviewed by the Company periodically on a contract by contract basis and adjusted as necessary. Since reserves are estimates, the final settlement of losses may vary from the reserves established and any adjustments to the estimates, which may be material, are recorded in the period they are determined. Loss and loss adjustment expense recoverable include the amounts due from retrocessionaires for paid and unpaid loss and loss adjustment expenses on retrocession agreements. Ceded losses incurred but not reported are estimated based on the Company’s actuarial estimates. These estimates are reviewed periodically and adjusted when deemed necessary. The Company may not be able to ultimately recover the loss and loss adjustment expense recoverable amounts due to the retrocessionaires’ inability to pay. The Company regularly evaluates the financial condition of its retrocessionaires and records provisions for uncollectible reinsurance recoverable when recovery becomes unlikely. 7 Return to table of contents Notes Receivable Notes receivable include promissory notes receivable from third party entities. These notes are generally recorded at cost along with accrued interest, if any, which approximates the fair value. The Company regularly reviews all notes receivable for impairment and records provisions for uncollectible notes and interest receivable for non-performing notes. For the six months endedJune 30, 2010, the notes earned interest at annual interest rates ranging from 6% to 10% and had remaining maturity terms ranging from approximately 4 years to 9 years. Included in the notes receivable balance were accrued interest of $1.1 million at June 30, 2010 (December 31, 2009: $0.7 million) and all notes were considered current and performing. Interest income earned on notes receivable is included in the condensed consolidated statements of income in net investment income. Deposit Assets and Liabilities The Company accounts for reinsurance contracts in accordance with U.S. GAAP. In the event that a reinsurance contract does not transfer sufficient risk, or a contract provides retroactive reinsurance, deposit accounting is used. Any losses on such contracts are charged to earnings immediately. Any gains relating to such contracts are deferred and amortized over the estimated remaining settlement period. All such deferred gains are included in reinsurance balances payable in the condensed consolidated balance sheets. Amortized gains are recorded in the condensed consolidated statements of income as other income. At June 30, 2010, included in the condensed consolidated balance sheets under reinsurance balances receivable and reinsurance balances payablewere $3.2 million and $0.9 million of deposit assets anddeposit liabilities (December 31, 2009: $2.1 million and $0.8 million), respectively. For the three and six months ended June 30, 2010, included in other income (expense), net were $0.2 millionand$0.4 million, respectively, relating tolosses on deposit accounted contracts. For the three and six months ended June 30, 2010, there were no gains reported on deposit accounted contracts. For the three and six months ended June 30, 2009, included in other income (expense), netwere $0.2 million and $0.2 million, respectively, relating to losses on deposit accounted contracts, and $0.1 million and $0.2 million, respectively, relating to gains on deposit accounted contracts. Financial Instruments Investments in Securities and Securities Sold, Not Yet Purchased  The Company’s investments in debt instruments and equity securities that are classified as “trading securities” are carried at fair value. The fair values of the listed equity and debt instruments are derived based on quoted prices (unadjusted) in active markets for identical assets (Level1 inputs). The fair values of private debt instruments are derived based on inputs that are observable, either directly or indirectly, such as market maker or broker quotes reflecting recent transactions (Level2 inputs), and are generally derived based on the average of multiple market maker or broker quotes which are considered to be binding. Where quotes are not available, private debt instruments are valued using cash flow models using assumptions and estimates that may be subjective and non-observable (Level 3 inputs). The Company’s “other investments” may include investments in private and unlisted equity securities, limited partnerships, futures, commodities, exchange traded options and over-the-counter options (“OTC”), which are all carried at fair value. The Company maximizes the use of observable direct or indirect inputs (Level2 inputs) when deriving the fair values for “other investments”. For limited partnerships and private and unlisted equity securities, where observable inputs are not available, the fair values are derived based on unobservable inputs (Level3 inputs) such as management’s assumptions developed from available information using the services of the investment advisor, including the most recent net asset values. Amounts invested in exchange traded and OTC call and put options are recorded as an asset or liability at inception. Subsequent to initial recognition, unexpired exchange traded option contracts are recorded at fair value based on quoted prices in active markets (Level1 inputs). For OTC options or exchange traded options where a quoted price in an active market is not available, fair values are derived based upon observable inputs (Level2 inputs) such as multiple market maker quotes. For securities classified as "trading securities," and "other investments," any realized and unrealized gains or losses are determined on the basis of the specific identification method (by reference to cost and amortized cost, as appropriate) and included in net investment income in the condensed consolidated statements of income. Dividend income and expense are recorded on the ex-dividend date. The ex-dividend date is the date by which the underlying security must have been traded to be eligible for the dividend declared. Interest income and interest expense are recorded on an accrual basis. Derivative Financial Instruments U.S GAAPrequires that an entity recognize all derivatives in the balance sheet at fair value. It also requires that unrealized gains and losses resulting from changes in fair value be included in income or comprehensive income, depending on whether the instrument qualifies as a hedge transaction, and if so, the type of hedge transaction. The Company’s derivative financialinstrument assets generally are included in investments in securities or financial contracts receivable. Derivative financial instrument liabilities generally are included in financial contracts payable. The Company's derivatives do not constitute hedges for financial reporting purposes. Financial Contracts The Company enters into financial contracts with counterparties as part of its investment strategy. Financial contracts, which include total return swaps, credit default swaps ("CDS"), and other derivative instruments, are recorded at their fair value with any unrealized gains and losses included in net investment income in the condensed consolidated statements of income. Financial contracts receivable represents derivative contracts whereby the Company is entitled to receive payments upon settlement of the contract. Financial contracts payable represents derivative contracts whereby the Company is obligated to make payments upon settlement on the contract. Total return swap agreements, included on the condensed consolidated balance sheets as financial contracts receivable and financial contracts payable, are derivative financial instruments whereby the Company is either entitled to receive or obligated to pay the product of a notional amount multiplied by the movement in an underlying security, which the Company does not own, over a specified time frame. In addition, the Company may also be obligated to pay or receive other payments based on either interest rate, dividend payments and receipts, or foreign exchange movements during a specified period. The Company measures its rights or obligations to the counterparty based on the fair value movements of the underlying security together with any other payments due. These contracts are carried at fair value, based on observable inputs (Level2 inputs) with the resultant unrealized gains and losses reflected in net investment income in the condensed consolidated statements of income. Additionally, any changes in the value of amounts received or paid on swap contracts are reported as a gain or loss in net investment income in the condensed consolidated statements of income. 8 Return to table of contents Financial contracts may also include exchange traded futures or options contracts that are based on the movement of a particular index or interest rate. Where such contracts are traded in an active market, the Company’s obligations or rights on these contracts are recorded at fair value measured based on the observable quoted prices of the same or similar financial contract in an active market (Level 1) or on broker quotes which reflect market information based on actual transactions (Level 2). The Company purchases and sells CDS for the purpose of either managing its exposure to certain investments or for other strategic investment purposes. A CDS is a derivative instrument that provides protection against an investment loss due to specified credit or default events of a reference entity. The seller of a CDS guarantees to the buyer a specified amount if the reference entity defaults on its obligations or fails to perform. The buyer of a CDS pays a premium over time to the seller in exchange for obtaining this protection.A CDS trading in an active market is valued at fair value based on broker or market maker quotes for identical instruments in an active market (Level 2)or based on the current credit spreads on identical contracts (Level 2). EarningsPer Share Basic earningsper share are based on the weighted average number of common shares and participating securities outstanding during the period.Diluted earnings per shareinclude the dilutive effect of additional potential common shares issuable when stock options are exercised and are determined using the treasury stock method.In the event of a net loss, any stock options outstanding are excluded from the calculation of diluted loss per share. U.S. GAAPrequires that unvested stock awards which contain non-forfeitable rights to dividends or dividend equivalents, whetherpaid or unpaid (referred to as "participating securities"), be included in the number of shares outstanding for both basic and diluted earnings per share calculations.The Company treats itsunvested restricted stock asparticipating securities.In the event of a net loss, the participating securities are excluded from the calculation of both basic and dilutedloss per share. Three months ended June 30, Six months ended June 30, Weighted average shares outstanding Effect of dilutive service provider share-based awards Effect of dilutive employee and director share-based awards Anti-dilutive stock options outstanding Participating securitiesexcluded from calculation of loss per share — Taxation Under current Cayman Islands law, no corporate entity, including the Company, is obligated to pay taxes in the Cayman Islands on either income or capital gains. The Company has an undertaking from the Governor-in-Cabinet of the Cayman Islands, pursuant tothe provisions of the Tax Concessions Law, as amended, that, in the event that the Cayman Islands enacts any legislation that imposes tax on profits, income, gains or appreciations, or any tax in the nature of estate duty or inheritance tax, such tax willnot be applicable to the Company or its operations, or to the Class A or Class B ordinary shares or related obligations, until February 1, 2025. Verdant is incorporated in Delaware,and therefore is subject to taxes in accordance with the U.S. federal rates and regulations prescribed by the Internal Revenue Service. Verdant’s taxable income is generally expected to be taxed at a rate of 35%. Any deferred tax asset is evaluated for recovery and avaluationallowance is recorded when it is more likely than not that the deferred tax assetwill not be realized in the future.Verdant has not taken any tax positions that are subject to uncertainty or that are reasonably likely to have a material impact to Verdant or the Company. Recently Issued Accounting Standards In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standard Update No. 2010-06 (“ASU 2010-06”), Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements. ASU 2010-06requires additional disclosures and clarifies some existing disclosure requirements about fair value measurement.ASU No. 2010-06 amends Codification Subtopic 820-10 to require a reporting entity to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers. A reporting entity should present separately information about purchases, sales, issuances, and settlements in the reconciliation for fair value measurements using significant unobservable inputs (Level 3). In addition, ASU No. 2010-06 clarifies the requirements of the existing disclosures. ASU No. 2010-06 is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Early application is permitted. As a result of adoption ofASU 2010-06,the Company has provided the required disclosures in this quarterly report onForm 10-Q.For those additionaldisclosuresrequired for fiscal years beginning after December 15, 2010, the Company anticipates first including those in its Form 10-Q for the period ending March 31, 2011. Reclassifications Certain prior period balances have been reclassified to conform to the currentperiod presentation (see Note 9). The reclassifications resulted in no changes to net income or retained earnings for any of the periods presented. 9 Return to table of contents 3. FINANCIAL INSTRUMENTS Fair Value Hierarchy All of the Company’s financial instrumentsare carried at fair value, and the net unrealized gains or losses are included in net investment income in the condensed consolidated statements of income. The following table presents the Company’s investments, categorized by the level of the fair value hierarchy as of June 30, 2010: Fair value measurements as of June 30, 2010 Description Quoted prices in active markets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Total ($ in thousands) Assets: Debt instruments $ — $ 54,204 $ 1,090 $ 55,294 Listed equity securities 649,298 133 — 649,431 Commodities 116,097 — — 116,097 Private and unlisted equity securities — 1,702 38,626 Put options — 8,473 — 8,473 Call options — 6,469 — 6,469 Financial contracts receivable — 16,863 17,504 $ 765,395 $ 87,844 $ 38,655 $ 891,894 Liabilities: Debt instruments, sold not yet purchased $ — $ ) $ — ) Listed equity securities, sold not yet purchased (484,767
